CRICHTON, J.
additionally concurs and assigns reasons:
hi agree with the Court’s order that the motion for leave to file an amicus curiae *798brief should be denied, as it is not in compliance with Louisiana Supreme Court Rule VII, § 12. Specifically, there is no pending application before this Court involving this defendant’s proceedings, and therefore, no legal recourse we can take in response to counsel’s allegations. Moreover, I write separately to note that the brief is submitted by a lawyer, an officer of the court, who is bound by the Louisiana Rules of Professional Conduct. In my view, the filing skirts perilously close to a violation of Rule 3.5(d) of the Rules of Professional Conduct, which prohibits conduct intended to disrupt a tribunal. Furthermore, counsel’s “amicus curiae” brief clearly does not comport with this Court’s unequivocal rule regarding amicus briefs, and as a result, in my view, could be considered a frivolous filing, which is prohibited by Rule 3.1 of the Rules of Professional Conduct.